 



Exhibit 10(l)
SCHERING-PLOUGH RETIREMENT BENEFITS EQUALIZATION PLAN
(as amended and restated as of January 1, 2005)
I. Purpose of Plan
The purpose of this Plan is to provide a means of equalizing the benefits of
those employees participating in the Schering-Plough Corporation Retirement Plan
(the “Retirement Plan”) whose benefits under the Retirement Plan are or will be
limited by application of the Employee Retirement Income Security Act of 1974
and the Internal Revenue Code of 1986 or as subsequently amended (the “Code”).
II. Administration of the Plan
The Plan shall be administered by the Secretary of Schering- Plough Corporation,
and all questions arising in connection with the Plan shall be determined by the
Compensation Committee of Schering-Plough Corporation (the “Committee”). The
Secretary and the Committee may employ and rely upon such legal counsel, such
actuaries, such accountants, and such agents as they may deem advisable.
Decisions of the Committee shall be conclusive and binding upon all persons.
Except as otherwise provided in paragraph 4 of Section VI, the Committee may
delegate in writing part or all of its authority under this Plan to such party
or parties as it may deem necessary or appropriate.
III. Participation in the Plan
All members of the Retirement Plan shall be eligible to participate in this Plan
whenever their compensation or benefits under the Retirement Plan as from time
to time in effect would exceed the limitations on eligible compensation and/or
benefits imposed by Sections 401 and 415 of the Code, respectively.
IV. Compensation and Benefit Limitations
For purposes of this Plan and the Retirement Plan, the limitations on eligible
compensation under Section 401(a)(17) of the Code shall be deemed to be reached
when a participant’s eligible compensation under the Retirement Plan, commencing
January 1, 2005, exceeds $210,000 or such other amount as the Secretary of the
Treasury shall pronounce. The limitations imposed by Section 415 of the Code
shall be deemed to be reached when the benefits otherwise payable to the
participant in the Retirement Plan for a given plan year would exceed the
maximum allowable under the Code. The limitations imposed by Section 401(a)(4)
shall be deemed to be reached to the extent that any participant’s benefit in
the Retirement Plan is reduced by virtue of the application of the
nondiscrimination testing to definition of compensation under the Retirement
Plan or to the Voluntary Early Retirement Program under the Retirement Plan.

 



--------------------------------------------------------------------------------



 



V. Equalized Benefits
1. Each eligible member of the Retirement Plan and his beneficiaries shall
receive a supplemental pension benefit equal to the benefit which would have
been payable to them under the Retirement Plan, without regard for any provision
therein incorporating limitations imposed by Sections 401 and 415 of the Code,
to the extent that such benefit otherwise payable under the Retirement Plan
exceeds the benefit limitations as described in Section IV of this Plan. Except
as otherwise set forth below, such supplemental pension benefits shall be
payable in accordance with all the terms and conditions applicable to the
member’s benefits under the Retirement Plan, including whatever optional
benefits he may have elected. Notwithstanding the foregoing, the benefit of any
Pilot under this Plan shall be reduced, but not below zero, by the benefit
payable to such Pilot under the Pilots’ Retirement Plan. In addition, for
purposes of determining the supplemental pension benefit under this Plan only
for a Participant who also participates in the Schering-Plough Corporation
Supplemental Executive Retirement Plan (the “SERP”), the following definition of
“Average Final Compensation” shall be used to calculate a participant’s benefit
under the Retirement Plan:
“‘Average Final Compensation’ means the average annual Compensation of a Member
during the 60 consecutive months in the last 120 or fewer months of his or her
Benefit Service affording the highest such average, or during all of the months
of his or her Benefit Service if less than 60 months; provided, however, that
individual components of Compensation as in effect on any given date shall be
treated as if they were in effect for each of the preceding 120 months
considered in this calculation.”
     2. Notwithstanding Section V.1 of this Plan, a participant or former
participant who is a participant in the SERP must receive payment of the
actuarial equivalent of the aggregate of his benefits under this Plan and any
survivor’s benefit payable to his surviving spouse under this Plan in a lump sum
in cash on his Early Retirement Date, Normal Retirement Date, Deferred or
Postponed Retirement Date, or Change of Control Termination Date. For this
purpose, the interest rate used to calculate the lump sum benefit shall be the
same interest rate used to calculate the participant’s lump sum benefit in the
SERP. Moreover, by way of clarification, the value of the early retirement
subsidy provided under the Retirement Plan shall only be included in the lump
sum supplemental benefit provided under this Plan if the Participant has
attained age 55 and has completed 10 years of eligibility service under the
Retirement Plan. The Committee may, in its sole discretion, defer the payment of
any lump sum or initial annual installment to any participant who is a “covered
employee” as defined in Section 162(m) of the Code, if such payment would be
subject to such Section’s limitation on deductibility; provided, however, that
such payment shall not be deferred to a date later than the earliest date in the
year in which such payment would not be subject to such limitation; and further
provided that the Company shall, at the time of payment of any amount so
deferred, pay interest thereon from the due date thereof at the Deferral Rate,
compounded semi-annually.
     3. The following terms, when used in this Plan, shall have the meanings
given below:
          (a) “Change of Control” means a Change of Control as defined in the
2002 Stock Incentive Plan of Schering-Plough Corporation or its successor plan.

-2-



--------------------------------------------------------------------------------



 



          (b) “Change of Control Termination Date” means the date, following a
Change of Control, as of which a participant or former participant ceases to be
an employee of the Company or any of its affiliates.
          (c) “Pilot” or “Pilots” means a member who is also eligible to receive
a benefit under the Pilots’ Retirement Plan.
          (f) “Pilots’ Retirement Plan” means the Schering-Plough Corporation
Pilots’ Supplemental Retirement Plan.
All capitalized terms used herein and not otherwise defined shall have the
meaning set forth in the Retirement Plan.
     4. The supplemental pension benefit of a participant who is entitled to
benefits under this Plan due to a Change of Control shall be reduced by the
factors set forth on Annex A hereto depending upon his age on the relevant
Change of Control Termination Date.
VI. Miscellaneous
     1. Neither the establishment of this Plan nor the participation therein
shall confer upon any person any right to be continued as an employee of the
Company or any affiliated company, and the Company reserves the right to
discharge any employee whenever in its sole judgment the interest of the Company
or any affiliated company so requires.
     2. All expenses of administering this Plan shall be borne by the Company.
     3. No benefit under this Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, or subject to attachment, garnishment, or other legal process.
     4. This Plan may be amended or terminated at any time by action of the
Company’s Board of Directors. In the event of termination, no contributions
shall be made thereafter, except for a year preceding the year in which
termination occurs and provided that no such amendment or termination shall
affect any right or obligation with respect to any contribution theretofore
made, or the rights of a participant, terminated participant, former participant
or beneficiary to receive amounts credited to his account.
     5. The Plan is intended to constitute a nonqualified deferred compensation
arrangement maintained for a select group of management or highly compensated
employees within the meaning of Title I of ERISA. Benefits payable under this
Plan shall not be funded and shall be paid out of the general funds of the
Company and/or its affiliates.
     6. The Company may withhold from any payment required to be made under the
Plan any federal, state or local taxes required by law to be withheld with
respect to such payment and such sums as the Company may reasonably estimate are
necessary to cover any other amounts for which the Company may be legally liable
and which may be assessed with regard to such payment.

-3-



--------------------------------------------------------------------------------



 



     7. Notwithstanding the foregoing, the portion of the supplemental benefit
that is accrued after December 31, 2004 for any participant who is a specified
employee as defined in Section 409A of the Code, shall be delayed for a period
of six (6) months following such participant’s termination of employment. During
such delay, such participant’s supplemental benefit shall earn interest at the
actual yield on three (3) month U.S. Treasury Bills as reported in the Wall
Street Journal on the first business day of the calendar quarter in which the
delay begins. Any participant who is also a participant in the SERP may elect to
defer receipt of his or her Supplemental Benefit in accordance with the terms of
the Savings Advantage Plan to the extent that such plan complies with
Section 409A of the Code in a manner that will not result in the incurrence of
Section 409A excise taxes to the Participant.
     8. The masculine pronoun shall the feminine wherever appropriate.
     9. The Plan shall be construed, administered, and enforced under ERISA and
the laws of the State of New Jersey, except where ERISA controls.
     10. Claims Procedure. A person who believes that he or she is being denied
a Supplemental Benefit to which he or she is entitled under the Plan
(hereinafter referred to as a “Claimant”) may file a written request for such
benefit with the Committee, setting forth the claim. Upon receipt of a claim,
the Committee shall advise the Claimant that a reply will be forthcoming within
ninety days and shall, in fact, deliver such reply within such period. The
Committee may, however, extend the reply period for an additional ninety days
for reasonable cause. If the claim is denied in whole or in part, the Claimant
shall be provided an opinion, using language calculated to be understood by the
Claimant, setting forth: (i) the specific reason or reasons for such denial;
(ii) the specific reference to pertinent provisions of this Plan on which such
denial is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect his claim and an explanation why such
material or such information is necessary; (iv) appropriate information as to
the steps to be taken if the Claimant wishes to submit the claim for review;
(v) the time limits for requesting a review under subsection (c) and for review
under subsection (iv) hereof; and (vi) a statement of the Claimant’s right to
bring an action under Section 502 of ERISA upon a claim denial on review.
     11. Request for Review. Within 60 days after the receipt by the Claimant of
the opinion described above, the Claimant may request in writing that the
Committee review its determination. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comment in writing for consideration by the Committee. If the
Claimant does not request a review of the initial determination within such
60-day period, the Claimant shall be barred and estopped from challenging the
determination.
     12. Review of Decision. Within 60 days after the Committee’s receipt of a
request for review, it will review the initial determination. After considering
all materials presented by the Claimant, the Committee shall render an opinion,
drafted in a manner calculated to be understood by the Claimant, setting forth
the specific reasons for the decision and containing specific references to the
pertinent provisions of this Plan upon which the decision is based and a
statement of the Claimant’s right to bring an action under Section 502 of ERISA.
If special circumstances require that the 60-day time period be extended, the
Committee shall so notify the

-4-



--------------------------------------------------------------------------------



 



Claimant and shall render the decision as soon as possible, but no later than
120 days after receipt of the request for review.

-5-



--------------------------------------------------------------------------------



 



Annex A

          Age on Change of Control         Termination Date       Reduction
Factor 64       4% 63       8% 62       12% 61       16% 60       20% 59      
26.6% 58       32.5% 57       37.8% 56       42.6% 55       46.9% 54       50.9%
53       54.7% 52       58.3% 51       61.7% 50       64.9% 49       67.7% 48  
    70.1% 47       72.1% 46       74.0% 45       75.8% 44       77.5% 43      
79.1% 42       80.6% 41       82.0% 40       83.3% 39       84.5% 38       85.6%
37       86.6% 36       87.6% 35       88.6%

-6-